                                                                               
                              Case 13-32365-hcd              Doc 68           Filed 02/06/19      Page 1 of 6
                                                                               
                                             UNITED	STATES	BANKRUPTCY	COURT	
                                              NORTHERN	DISTRICT	OF	INDIANA	
                                                    SOUTH	BEND	DIVISION	
                                                             	
IN	RE:	 	    	    	               	        	      	     	      	     Case	No.:	 	 13‐32365	
LISA	RENNEE	LINDLEY	              	        	      	     	      	     Chapter	13	
					
	
                                                    NOTICE	OF	FINAL	CURE	
                                                              	
Pursuant	to	the	Fed.	Bankr.	Rule	3002.1(f),	the	Trustee	files	Notice	that	the	amount	required	to	cure	the	pre‐petition	
default	in	the	below	claim	has	been	paid	in	full	and	the	Debtor	has	completed	all	payments	under	the	plan:	
	
Within	 21	 days	 of	 the	 service	 of	 this	 Notice,	 the	 creditor	 must	 file	 and	 serve	 same	 on	 debtor,	 debtor’s	 counsel	 and	
trustee,	pursuant	to	Fed.	Bankr.	Rule	3002.1(g),	a	statement	indicating	whether	it	agrees	that	the	debtor	has	paid	in	
full	the	amount	required	to	cure	the	default,	has	paid	all	outstanding	post‐petition	fees,	costs	or	escrow	amounts	due,	
and	 whether,	 consistent	 with	 §1322(b)(5),	 the	 debtor	 is	 current	 on	 all	 post‐petition	 payments	 as	 of	 the	 date	 of	 this	
Notice	or	be	subject	to	further	action	of	the	court	including	possible	sanctions.	
                                                            	
                                                  MORTGAGE	INFORMATION	
                                                            	
	 Creditor	Name:	                         SN	SERVICING	CORPORATION	
	 Court	Claim	Number:	                    06	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 	 UCI:	 	
	 Last	Four	of	Loan	Number:	              2080	
	 Property	Address	if	available:	         1259	EAST	MILL	STREET,	YOUNG	AMERICA,	IN	
	
                                                         FINAL	CURE	AMOUNT	
	
	 Pre‐petition	Arrearage	as	allowed:	                		       	           	 	 	 	 	 $11,240.20	
	 Pre‐petition	Amount	paid	by	the	Trustee:	 	                 	           	       $11,240.20	
	 Amount	of	Total	Post‐petition	FRBP	3002.1(c)	filings:	 	                        $0.00	
	 Amount	of	Post‐petition	FRBP	3002.1(c)	paid	by	the	Trustee:	 $0.00	
	 Total	Disbursements	by	Trustee:	 	                 	        	           	       $45,251.00	
                                          POST	PETITION	MORTGAGE	PAYMENT	
                                                          	
XX	Mortgage	is	paid	thru	the	 	                           	 Mortgage	is	paid	direct	by	the	 	 	 	 	
Trustee	conduit.	                                         Debtor.	
	
Current	Monthly	Mortgage	Payment:	 	                                  To	the	extent	that	the	Debtor	is	not	current	 	 	 	 	 	
$539.08	                                                              as	of	the	date	of	this	Notice,	the	creditor	        	
	                                                                     should	file	a	Response	indicating	same.	
Next	post‐petition	payment	due:	
March	2019	
If	known,	Principal	Balance	Outstanding:	
$53,577.08	as	of	January	2,	2019	
	
	
                                                                      	
                             Case 13-32365-hcd Doc 68	 Filed 02/06/19 Page 2 of 6
                            YOUR	RESPONSE	IS	REQUIRED	BY	F.R.B.P	Rule	3002.1(g)	
	
To	assist	in	reconciling	the	claim,	a	history	of	payments	made	by	the	Trustee	is	attached	to	copies	of	this	Notice	sent	to	
the	 debtor	 and	 creditor.	 	 Payment	 history	 may	 be	 categorized	 into	 pre‐petition	 payments,	 ongoing	 post‐petition	
payments	and	supplemental	post‐petition	payments.	
	
I	 certify	 that	 the	 information	 contained	 herein	 is	 true	 and	 correct	 to	 the	 best	 of	 my	 knowledge,	 information	 and	
reasonable	belief.	
	
Dated:	 February	6,	2019	             	      	      	        	      Respectfully	Submitted:	
	
	         	        	          	       	      	      	        	      /s/	Debra	L.	Miller,	Trustee	
	         	        	          	       	      	      	        	      Debra	L.	Miller,	Trustee	
	         	        	          	       	      	      	        	      Standing	Chapter	13	Trustee	
	         	        	          	       	      	      	        	      P.O.	Box	11550	
	         	        	          	       	      	      	        	      South	Bend,	IN	46634	
	         	        	          	       	      	      	        	      (574)	254‐1313	
	
                                                   CERTIFICATE	OF	SERVICE	
	
I	hereby	certify	that	a	copy	of	the	foregoing	Notice	of	Final	Cure	Payment	was	served	on	the	parties	listed	below	 	
	
By	U.S.	Mail	as	follows:	
Debtor:	 	 LISA	RENNEE	LINDLEY,	1259	EAST	MILL	STREET,	YOUNG	AMERICA,	IN	 	 	 46998	
Creditor:	 	 SN	SERVICING	CORPORATION,	323	FIFTH	STREET,	EUREKA,	CA	 	 	 95501	
Creditor	Noticing	Address:	 	 	 	 SN	SERVICING	CORPORATION,	323	FIFTH	STREET,	EUREKA,	CA	 	 	 95501	 	
	
By	electronic	e‐mail	to	the	U.S.	Trustee,	Creditor	Attorney	and	the	Debtor	Attorney:	
U.S. Trustee:                 ustpregion10.so.ecf@usdoj.gov   
Creditor	Attorney:	 	 CHAD	W.	NALLY	
Debtor	Attorney:	 	 	 BRAD	A	WOOLLEY	
	
	
Date:	 	 February	6,	2019	            	      	      	        	      /s/ Harriette King	
	         	        	          	       	      	      	        	      	
	

         
                         Case 13-32365-hcd         Doc 68   Filed 02/06/19     Page 3 of 6
                                              Disbursements for Claim
Case: 13-32365           LISA RENNEE LINDLEY
         SN SERVICING CORPORATION
                                                                                Sequence: 10
         323 FIFTH STREET
                                                                                   Modify:
                                                                               Filed Date: 12/10/2013 12:00:00AM
         EUREKA, CA 95501-
                                                                               Hold Code:
 Acct No: 2080--O--1ST MTG POST PETI
         1259 EAST MILL STREET, YOUNG AMERICA, IN; AM PLAN PAYS CONT @ 480/MO + ARREARS EST $6K @ 0%; TRCL &
         ACCT # 8/4/15
                                                Debt:       $62,646.42       Interest Paid:             $0.00
        Amt Sched:               $67,767.00                                    Accrued Int:              $0.00
         Amt Due:      $539.08                   Paid:      $34,010.80        Balance Due:          $28,635.62

Claim name                             Type      Date        Check #     Principal     Interest     Total Reconciled
 0020        SN SERVICING CORPORATION
002-0 SN SERVICING CORPORATION                 02/01/2019      876813     $539.08        $0.00    $539.08
002-0 SN SERVICING CORPORATION                 01/01/2019     876405      $531.69        $0.00    $531.69 01/15/2019
002-0 SN SERVICING CORPORATION                 12/01/2018     875065      $531.69        $0.00    $531.69 12/17/2018
002-0 SN SERVICING CORPORATION                 11/01/2018     873777      $531.69        $0.00    $531.69 11/21/2018
002-0 SN SERVICING CORPORATION                 10/01/2018     872408      $531.69        $0.00    $531.69 10/18/2018
002-0 SN SERVICING CORPORATION                 09/01/2018      871061     $531.69        $0.00    $531.69 09/18/2018
002-0 SN SERVICING CORPORATION                 08/01/2018     869664      $531.69        $0.00    $531.69 08/17/2018
002-0 SN SERVICING CORPORATION                 07/01/2018      868361     $502.37        $0.00    $502.37 07/23/2018
002-0 SN SERVICING CORPORATION                 06/01/2018     867015      $502.37        $0.00    $502.37 06/21/2018
002-0 SN SERVICING CORPORATION                 05/01/2018     865556      $502.37        $0.00    $502.37 05/16/2018
002-0 SN SERVICING CORPORATION                 04/01/2018      864271     $502.37        $0.00    $502.37 04/24/2018
002-0 SN SERVICING CORPORATION                 03/01/2018      862963     $502.37        $0.00    $502.37 03/19/2018
002-0 SN SERVICING CORPORATION                 02/01/2018     861677      $502.37        $0.00    $502.37 02/21/2018
002-0 SN SERVICING CORPORATION                 01/01/2018     860330      $493.97        $0.00    $493.97 01/26/2018
002-0 SN SERVICING CORPORATION                 12/01/2017     859029      $493.97        $0.00    $493.97 12/27/2017
002-0 SN SERVICING CORPORATION                 11/01/2017     856378      $493.97        $0.00    $493.97 11/16/2017
002-0 SN SERVICING CORPORATION                 11/01/2017     856378      $493.97        $0.00    $493.97 11/16/2017
002-0 SN SERVICING CORPORATION                 11/01/2017     856378         $3.90       $0.00      $3.90 11/16/2017
002-0 SN SERVICING CORPORATION                 10/01/2017     854967      $493.97        $0.00    $493.97 10/20/2017
002-0 SN SERVICING CORPORATION                 09/01/2017     853586      $490.07        $0.00    $490.07 09/22/2017
002-0 SN SERVICING CORPORATION                 09/01/2017     853586      $490.07        $0.00    $490.07 09/22/2017
002-0 SN SERVICING CORPORATION                 06/01/2017     849009      $490.07        $0.00    $490.07 06/16/2017
002-0 SN SERVICING CORPORATION                 05/01/2017     847484      $490.07        $0.00    $490.07 05/11/2017
002-0 SN SERVICING CORPORATION                 04/01/2017     846012      $490.07        $0.00    $490.07 04/14/2017
002-0 SN SERVICING CORPORATION                 03/01/2017      844463     $490.07        $0.00    $490.07 03/13/2017
002-0 SN SERVICING CORPORATION                 02/01/2017      842963     $490.07        $0.00    $490.07 02/14/2017
002-0 SN SERVICING CORPORATION                 01/01/2017     841448      $482.67        $0.00    $482.67 01/13/2017
002-0 SN SERVICING CORPORATION                 12/01/2016     839868      $482.67        $0.00    $482.67 12/14/2016
002-0 SN SERVICING CORPORATION                 11/01/2016     838268      $523.02        $0.00    $523.02 11/21/2016
002-0 SN SERVICING CORPORATION                 10/01/2016     836680      $523.02        $0.00    $523.02 10/17/2016
002-0 SN SERVICING CORPORATION                 09/01/2016      835081     $523.02        $0.00    $523.02 09/15/2016
                                                                                                                   1
                        Case 13-32365-hcd    Doc 68     Filed 02/06/19    Page 4 of 6
Claim name                        Type     Date           Check #   Principal    Interest      Total Reconciled
002-0 SN SERVICING CORPORATION           08/01/2016        833402    $523.02       $0.00     $523.02 08/11/2016
002-0 SN SERVICING CORPORATION           07/01/2016        831723    $523.02       $0.00     $523.02 07/15/2016
002-0 SN SERVICING CORPORATION           06/01/2016        830038    $523.02       $0.00     $523.02 06/13/2016
002-0 SN SERVICING CORPORATION           05/01/2016        828083    $523.02       $0.00     $523.02 05/13/2016
002-0 SN SERVICING CORPORATION           04/01/2016        826304    $523.02       $0.00     $523.02 04/13/2016
002-0 SN SERVICING CORPORATION    V      03/31/2016        824481    ($523.02)     $0.00     ($523.02) 04/03/2016
002-0 SN SERVICING CORPORATION    I      03/31/2016        824799    $523.02       $0.00     $523.02 04/15/2016
002-0 SN SERVICING CORPORATION           03/01/2016        824481    $523.02       $0.00     $523.02 04/03/2016
002-0 SN SERVICING CORPORATION           02/01/2016        822645    $523.02       $0.00     $523.02 02/12/2016
002-0 SN SERVICING CORPORATION           01/01/2016        820817    $523.02       $0.00     $523.02 01/14/2016
002-0 SN SERVICING CORPORATION           12/01/2015        818977    $523.02       $0.00     $523.02 12/11/2015
002-0 SN SERVICING CORPORATION           11/01/2015        817057    $523.02       $0.00     $523.02 11/12/2015
002-0 SN SERVICING CORPORATION           10/01/2015        815172    $523.02       $0.00     $523.02 10/19/2015
002-0 SN SERVICING CORPORATION           09/01/2015        813001    $523.02       $0.00     $523.02 09/14/2015
002-0 BSI FINANCIAL SERVICES             08/01/2015        809835    $523.02       $0.00     $523.02 08/31/2015
002-0 BSI FINANCIAL SERVICES             07/01/2015        807771    $525.08       $0.00     $525.08 07/17/2015
002-0 BSI FINANCIAL SERVICES             06/01/2015        805708    $528.55       $0.00     $528.55 06/10/2015
002-0 BSI FINANCIAL SERVICES             05/01/2015        802672    $515.43       $0.00     $515.43 05/15/2015
002-0 BSI FINANCIAL SERVICES             04/01/2015        800496    $523.02       $0.00     $523.02 04/15/2015
002-0 BSI FINANCIAL SERVICES             03/01/2015        798315    $523.02       $0.00     $523.02 03/12/2015
002-0 BSI FINANCIAL SERVICES             02/01/2015        796136    $523.02       $0.00     $523.02 02/11/2015
002-0 BSI FINANCIAL SERVICES             01/01/2015        793918    $530.27       $0.00     $530.27 01/15/2015
002-0 BSI FINANCIAL SERVICES             12/01/2014        791723    $521.29       $0.00     $521.29 12/11/2014
002-0 BSI FINANCIAL SERVICES             11/01/2014        789417    $636.83       $0.00     $636.83 11/21/2014
002-0 BSI FINANCIAL SERVICES             10/01/2014        784843    $692.42       $0.00     $692.42 10/14/2014
002-0 BSI FINANCIAL SERVICES             09/01/2014        781899     $395.71      $0.00      $395.71 09/10/2014
002-0 BSI FINANCIAL SERVICES             08/01/2014        779506    $711.17       $0.00     $711.17 08/15/2014
002-0 BSI FINANCIAL SERVICES             07/01/2014        774470    $551.95       $0.00     $551.95 07/18/2014
002-0 BSI FINANCIAL SERVICES             06/01/2014        772004    $575.60       $0.00     $575.60 06/11/2014
002-0 BSI FINANCIAL SERVICES             05/01/2014        769148    $743.07       $0.00     $743.07 05/14/2014
002-0 BSI FINANCIAL SERVICES             04/01/2014        767093   $3,533.03      $0.00    $3,533.03 04/16/2014
                                                       Sub-totals: $34,010.80     $0.00 $34,010.80

                                                      Grand Total:$34,010.80      $0.00




                                                                                                               2
                         Case 13-32365-hcd         Doc 68   Filed 02/06/19     Page 5 of 6
                                              Disbursements for Claim
Case: 13-32365           LISA RENNEE LINDLEY
         SN SERVICING CORPORATION
                                                                                Sequence: 20
         323 FIFTH STREET
                                                                                   Modify:
                                                                               Filed Date: 12/10/2013 12:00:00AM
         EUREKA, CA 95501-
                                                                               Hold Code:
 Acct No: 2080--A--1ST MTG PRE-PETIT
         1259 EAST MILL STREET, YOUNG AMERICA, IN; AM PLAN PAYS ARREARS EST $6K @ 0%; TRCL & ACCT # 8/4/15

                                                Debt:       $11,240.20       Interest Paid:             $0.00
        Amt Sched:               $6,000.00                                     Accrued Int:              $0.00
         Amt Due:        $0.00                   Paid:      $11,240.20        Balance Due:               $0.00

Claim name                             Type      Date        Check #     Principal     Interest      Total Reconciled
 0400        SN SERVICING CORPORATION
040-0 SN SERVICING CORPORATION                 03/01/2018      862963     $124.64        $0.00    $124.64 03/19/2018
040-0 SN SERVICING CORPORATION                 02/01/2018     861677      $269.81        $0.00     $269.81 02/21/2018
040-0 SN SERVICING CORPORATION                 01/01/2018     860330       $47.81        $0.00      $47.81 01/26/2018
040-0 SN SERVICING CORPORATION                 12/01/2017     859029      $175.64        $0.00    $175.64 12/27/2017
040-0 SN SERVICING CORPORATION                 11/01/2017     856378      $247.21        $0.00     $247.21 11/16/2017
040-0 SN SERVICING CORPORATION                 06/01/2017     849009      $420.98        $0.00    $420.98 06/16/2017
040-0 SN SERVICING CORPORATION                 05/01/2017     847484      $232.44        $0.00    $232.44 05/11/2017
040-0 SN SERVICING CORPORATION                 04/01/2017     846012      $420.98        $0.00    $420.98 04/14/2017
040-0 SN SERVICING CORPORATION                 03/01/2017      844463     $232.44        $0.00    $232.44 03/13/2017
040-0 SN SERVICING CORPORATION                 02/01/2017      842963     $232.44        $0.00    $232.44 02/14/2017
040-0 SN SERVICING CORPORATION                 01/01/2017     841448      $239.84        $0.00    $239.84 01/13/2017
040-0 SN SERVICING CORPORATION                 12/01/2016     839868      $807.60        $0.00    $807.60 12/14/2016
040-0 SN SERVICING CORPORATION                 11/01/2016     838268      $388.03        $0.00    $388.03 11/21/2016
040-0 SN SERVICING CORPORATION                 10/01/2016     836680      $193.05        $0.00    $193.05 10/17/2016
040-0 SN SERVICING CORPORATION                 09/01/2016      835081        $6.12       $0.00      $6.12 09/15/2016
040-0 SN SERVICING CORPORATION                 08/01/2016     833402      $207.53        $0.00    $207.53 08/11/2016
040-0 SN SERVICING CORPORATION                 07/01/2016      831723     $207.53        $0.00    $207.53 07/15/2016
040-0 SN SERVICING CORPORATION                 06/01/2016     830038      $398.08        $0.00    $398.08 06/13/2016
040-0 SN SERVICING CORPORATION                 05/01/2016      828083     $207.53        $0.00    $207.53 05/13/2016
040-0 SN SERVICING CORPORATION                 04/01/2016     826304      $779.13        $0.00    $779.13 04/13/2016
040-0 SN SERVICING CORPORATION         V       03/31/2016      824481    ($407.12)       $0.00    ($407.12) 04/03/2016
040-0 SN SERVICING CORPORATION         I       03/31/2016     824799      $407.12        $0.00    $407.12 04/15/2016
040-0 SN SERVICING CORPORATION                 03/01/2016      824481     $407.12        $0.00    $407.12 04/03/2016
040-0 SN SERVICING CORPORATION                 02/01/2016     822645      $207.53        $0.00    $207.53 02/12/2016
040-0 SN SERVICING CORPORATION                 01/01/2016     820817      $207.53        $0.00    $207.53 01/14/2016
040-0 SN SERVICING CORPORATION                 12/01/2015     818977      $398.08        $0.00    $398.08 12/11/2015
040-0 SN SERVICING CORPORATION                 11/01/2015     817057      $207.53        $0.00    $207.53 11/12/2015
040-0 SN SERVICING CORPORATION                 10/01/2015     815172      $201.09        $0.00    $201.09 10/19/2015
040-0 SN SERVICING CORPORATION                 09/01/2015      813001     $390.03        $0.00    $390.03 09/14/2015
040-0 BSI FINANCIAL SERVICES                   08/01/2015     809835      $189.05        $0.00    $189.05 08/31/2015
040-0 BSI FINANCIAL SERVICES                   07/01/2015      807771     $372.08        $0.00    $372.08 07/17/2015
                                                                                                                    1
                         Case 13-32365-hcd    Doc 68     Filed 02/06/19    Page 6 of 6
Claim name                         Type     Date           Check #   Principal   Interest      Total Reconciled
040-0 BSI FINANCIAL SERVICES              04/01/2015        800496    $520.28      $0.00     $520.28 04/15/2015
040-0 BSI FINANCIAL SERVICES              03/01/2015        798315   $2,104.62     $0.00    $2,104.62 03/12/2015
040-0 BSI FINANCIAL SERVICES              02/01/2015        796136     $13.17      $0.00      $13.17 02/11/2015
040-0 BSI FINANCIAL SERVICES              01/01/2015        793918    $183.26      $0.00     $183.26 01/15/2015
                                                        Sub-totals: $11,240.20     $0.00 $11,240.20

                                                       Grand Total:$11,240.20     $0.00




                                                                                                              2
